Citation Nr: 1741248	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  15-14 1060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left ankle (left ankle disability).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Griffin, Counsel






INTRODUCTION

The Veteran had active service from February 1964 to February 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 decision of the Appeals Management Office (AMO).  The Winston-Salem, North Carolina, Regional Office (RO) properly has jurisdiction over the appeal-the Veteran resides in this state.  

On his November 2015 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran requested a videoconference hearing at his local RO in connection with the present appeal.  However, prior to any hearing being scheduled, the Veteran submitted a September 2017 statement withdrawing his hearing request, and the Board finds this request to be effective.  38 C.F.R. § 20.704(e) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his November 2015 Appeal to Board of Veterans' Appeals (VA Form 9), the Veteran reported that his left ankle range of motion had decreased, indicating a belief that the disability has worsened since the most recent August 2011 VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Additionally, the August 2011 VA examination findings do not meet the specifications of Correia v. McDonald, 28 Vet. App. 158 (2016), because the left ankle range of motion findings do not provide a clear indication of the ankle range of motion findings on active versus passive motion nor range of motion findings in weight-bearing and nonweight-bearing.  Id.  Thus, the Board must remand the appeal to provide the Veteran an adequate and contemporaneous examination to assess the current nature, extent and severity of his left ankle disability consistent with Correia.  See 38 C.F.R. § 3.159(c)(4) (2017).  

The record also suggests that the Veteran receives regular treatment for his left ankle disability; however, aside from a November 2015 private treatment record submitted by the Veteran, the record does not reflect adequate attempts to obtain relevant and reasonably identified private treatment records generated since January 2012.  While not definitive, the record suggests that the Veteran may also receive VA treatment for the aforementioned disability but efforts to identify and obtain these possibly outstanding records have not been undertaken.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  On remand, the RO must attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to identify all sources of private left ankle treatment, hospitalization or evaluation, since January 2012 to the present, including but not limited to private physicians G. Jenkins, M.D., and T. Thompson, M.D.; and at the private Harps Mill Primary Care facility.  Then, undertake all necessary efforts to obtain any identified private treatment records.  All efforts to obtain these records should be documented.  

2.  Contact the Veteran to identify all sources of VA left ankle treatment or hospitalization, if any.  Then, obtain any identified outstanding records.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

3.  After receipt of all additional records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left ankle examination. 

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should provide findings as to the range of motion of the left ankle.  If ankylosis is present, please so note.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 


IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All opinions must be supported by a detailed rationale in a typewritten report.

4.  After completing the above and ensuring the VA examination is adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claim must be readjudicated based on the entirety of the evidence of record.  If the claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




